Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1005 Filed 04/12/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 LEON DOUGLAS #132125,

        Plaintiff,                                NO. 1:15-cv-41

 v                                                HON. ROBERT J. JONKER

 KEARA MUZZIN, et al.,                            MAG. PHILLIP J. GREEN

         Defendants.


 Gary J. Mouw (P69236)                            Andrew J. Jurgensen (P81123)
 Justin A. Allen (P84698)                         Assistant Attorney General
 Attorney for Plaintiff                           Attorney for MDOC Defendants
 Varnum LLP                                       Michigan Department of Attorney General
 333 Bridge St NW Ste 1700                        State Operations Division
 Grand Rapids, MI 49504                           P.O. Box 30754
 (616) 336-6000                                   Lansing, MI 48909
                                                  (517) 335-7565
                                                                                      /

            PLAINTIFF'S OBJECTION TO MAGISTRATE'S MARCH 29, 2021
                        REPORT AND RECOMMENDATION

 I.     INTRODUCTION

        Plaintiff Leon Douglas is disabled. Diagnosed with polio at the age of four, and currently

 suffering from diabetes, Mr. Douglas has a severe left foot deformity. In 2003, an MDOC health

 care provider issued Mr. Douglas a written, permanent special accommodation providing that he

 was entitled to wear orthopedic shoes. In September 2012, Mr. Douglas had a visitor while

 imprisoned at the Michigan Reformatory in Ionia ("RMI"). Defendants do not dispute that a

 prisoner, with a special accommodation for orthopedic shoes, is entitled to wear orthopedic shoes

 on visits. Nonetheless, when Mr. Douglas arrived at the control center for his visit, Defendant

 Muzzin refused to permit him to wear his orthopedic shoes. Mr. Douglas showed Defendant
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1006 Filed 04/12/21 Page 2 of 18




 Muzzin his special accommodation. She disregarded it. Worse yet, she failed to make any attempt

 to verify Mr. Douglas' special accommodation – even though she was required to do so pursuant

 to MDOC policy.

        During his visit, Mr. Douglas was forced to wear state-issued shoes, which caused severe

 pain. Terminating his visit early, Mr. Douglas returned to the control center, where he encountered

 Defendant Martin, who refused to return Mr. Douglas' orthopedic shoes. Though Mr. Douglas

 also showed Defendant Martin his special accommodation notice, his plea for the return of his

 shoes fell on deaf ears. Defendant Martin required Mr. Douglas to return the state-issued shoes

 and ordered Mr. Douglas to return to his cell in his bare feet.

        Mr. Douglas sued, alleging violations of the Americans with Disabilities Act and the

 Rehabilitation Act. Defendants moved for summary judgment, and the Magistrate previously

 recommended that Defendants' motion be granted. ECF No. 146. Failing to draw every reasonable

 inference in favor of Mr. Douglas, the Magistrate believed that Mr. Douglas did not have a special

 accommodation for orthopedic shoes in September 2012 because an MDOC health care services

 electronic record did not display a special accommodation, at that moment. See R&R, ECF No.

 146, PageID.919. The Magistrate failed to consider the direct evidence from Mr. Douglas,

 including that Mr. Douglas told Defendants he was disabled, and that Mr. Douglas showed

 Defendants his permanent special accommodation.

        Mr. Douglas objected to the Magistrate's Report and Recommendation, see ECF NO. 148,

 and this Court dismissed the Report and Recommendation, observing that the record contains

 evidence that "suggest[s] that Plaintiff had a special accommodation at the time of the visit,

 regardless of whether particular treatment notes reflected it, and that defendants were wrong to

 conclude otherwise." See ECF No. 151, PageID.982-83. The Court correctly observed that Mr.



                                                  2
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1007 Filed 04/12/21 Page 3 of 18




 Douglas' will offer evidence that he had a foot deformity and a special accommodation for

 orthopedic shoes, and that a reasonable jury might conclude that a correctional officer "would at

 least perform a follow up inquiry on the matter." See id, PageID.983.

        Before making a final call on Defendants' summary judgment motion, this Court remanded

 this matter to the Magistrate for a recommendation "on the remaining grounds, including 11th

 Amendment immunity." See id. On remand, the Magistrate correctly held that Defendants "are

 not entitled to sovereign immunity" as to the ADA claim. See ECF No. 152, PageID.993. Yet,

 the Magistrate erred again in recommending the dismissal of Mr. Douglas' ADA/RA claims,

 suggesting that Mr. Douglas "presented no evidence from which it can reasonably be inferred that

 Defendants should have known that Plaintiff suffers a foot deformity necessitating orthopedic

 shoes." See ECF No. 152, PageID.997.

        Again, the Magistrate ignores the direct evidence from Mr. Douglas. Mr. Douglas testifies

 that he told Defendants that he had a foot deformity necessitating orthopedic shoes. From this

 evidence alone, viewed in light most favorable to Mr. Douglas, Defendants should have known

 that Mr. Douglas suffered from a foot deformity necessitating orthopedic shoes. And there is more.

 Not only did Mr. Douglas tell Defendants, he showed Defendants a copy of his permanent special

 accommodation form, reflecting a medical provider's confirmation that Mr. Douglas had a

 disability entitling him to a permanent special accommodation to wear orthopedic shoes. The

 special accommodation that Mr. Douglas showed directly to Defendants is shown below:




                                                 3
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1008 Filed 04/12/21 Page 4 of 18




         Where Mr. Douglas told Defendants that he had a foot deformity necessitating orthopedic

 shoes, and where Mr. Douglas showed Defendants his permanent special accommodation for

 orthopedic shoes, there is no question that Mr. Douglas presented evidence from which it

 reasonably can be inferred that Defendants should have known that Mr. Douglas suffers from a

 foot deformity necessitating orthopedic shoes. Though incarcerated, Mr. Douglas does not come

 to this Court down in the count before the first pitch. Like any other plaintiff, the direct evidence

 he presents must be viewed in light most favorable to him. Viewed in this light, a reasonable trier

 of fact may certainly conclude that Defendants discriminated against Mr. Douglas on account of

 his disability.

 II.     BACKGROUND

         A.        MR. DOUGLAS HAS A PHYSICAL DISABILITY (LEFT FOOT DEFORMITY) FOR
                   WHICH HE HAS A PERMANENT SPECIAL ACCOMMODATION FOR ORTHOPEDIC
                   SHOES.

         Born in 1954, Mr. Douglas was diagnosed at the age of four with polio, a disease that

 attacked the muscles surrounding his left foot, leaving it severely deformed. See Pl.'s Aff. ¶3,

 PageID.502.       In April 2003, Mr. Douglas received a written Special Accommodation for




                                                  4
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1009 Filed 04/12/21 Page 5 of 18




 orthopedic shoes. See ECF NO. 53-1, PageID.284. As the health care provider indicated on the

 Physician's Order, the Special Accommodation was permanent:




 See id.

           An MDOC health care provider also prepared a "Special Accommodation Notice," a copy

 of which is shown below. The Special Accommodation Notice provides that Mr. Douglas has a

 permanent special accommodation for orthopedic shoes.              As reflected in the Special

 Accommodation Notice, the "White" copy is kept in the prisoner's health records. Accordingly,

 the health department had a physical, written record reflecting Mr. Douglas' permanent disability.1




           1
          The other copies of the Special Accommodation Notice are distributed elsewhere, with
 the "canary" copy provided to the Record Office file, the "pink" copy provided to the counselor,
 and the "goldenrod" copy provided to the prisoner.

                                                 5
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1010 Filed 04/12/21 Page 6 of 18




 See ECF No. 53-1, PageID.285.




                                       6
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1011 Filed 04/12/21 Page 7 of 18




        Mr. Douglas' Special Accommodation Orders were eventually incorporated into MDOC

 health care services electronic records.      With respect to medical equipment, the Special

 Accommodation Orders reflected that Mr. Douglas was entitled to prescription, orthopedic shoes.

 See Special Accommodation Orders 9-16-2010, ECF No. 1, PageID.22.                     The Special

 Accommodation for his orthopedic shoes did not include a "stop date." See id. One does not heal

 from a polio affliction – the disability is permanent.       And so was Mr. Douglas' medical

 accommodation for prescription orthopedic shoes.

        B.      DISCRIMINATING AGAINST MR. DOUGLAS ON THE BASIS OF HIS DISABILITY,
                DEFENDANTS REFUSED TO HONOR MR. DOUGLAS' MEDICAL ACCOMMODATION.

        For nearly a decade, Mr. Douglas would display his 2003 Special Medical Accommodation

 to prison guards when he would be called for a visit or on a transfer, without running into any

 issue. See Pl.'s Aff. ¶ 12, ECF No. 85-1, PageID.504. Transferred from prison to prison every

 two to three years, he never had a problem with MDOC staff regarding his orthopedic shoes:

 appreciating that he had a Special Medical Accommodation, MDOC staff honored it. Until he ran

 into Defendants, that is.

        On September 23, 2012, Mr. Douglas had a visitor at RMI. See Verified Compl. ¶ 1, ECF

 No. 1, PageID.6. When Mr. Douglas arrived at the control center, Defendant Muzzin refused to

 permit Mr. Douglas into the visiting room wearing his approved prescription orthopedic shoes.

 See id. ¶ 2. Mr. Douglas told Defendants Muzzin that he had a foot deformity requiring orthopedic

 shoes and he showed her his Special Medical Accommodation for orthopedic shoes. See Pl.'s Aff.

 ¶ 11, ECF No. 85-1, PageID.504. Nonetheless, Defendant Muzzin refused to permit Mr. Douglas

 to attend the visit wearing his prescription orthopedic shoes – shoes that he had been wearing while

 in the custody of the MDOC for nearly a decade. See Verified Compl. ¶ 5, ECF No. 1, PageID.6.




                                                  7
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1012 Filed 04/12/21 Page 8 of 18




        When Mr. Douglas showed Defendant Muzzin his Special Medical Accommodation

 Notice, she was required pursuant to MDOC policy to attempt to verify it with the health care staff.

 MDOC policy provides that "[i]f a prisoner claims to have a currently valid Medical Detail or

 Special Accommodation Notice for which the housing unit does not have a copy or has not

 received telephone notification of its existence, housing unit staff shall contact appropriate BHCS

 staff for verification[.]"    See MDOC Policy Directive re Medical Details and Special

 Accommodation Notices, ¶ I, ECF No. 85-2, PageID.509.

        Defendant Muzzin did not attempt to verify his medical accommodation. See Def.

 Muzzin's Disc. Responses, ECF No. 132-1, PageID.758-767. Instead, she refused to allow Mr.

 Douglas to wear his medically prescribed shoes on the visit and instructed him to wear state issued

 shoes instead. See Verified Compl. ¶ 8, ECF No. 1, PageID.6. Not wishing to miss a visit with a

 friend, Mr. Douglas acquiesced to Defendant Muzzin's directive. See id. ¶ 9; see also, Pl.'s Aff. ¶

 14, ECF No. 85-1, PageID.504-505. However, the MDOC issued shoes caused Mr. Douglas such

 severe pain that he was forced to terminate the visit early. See id.

        When Mr. Douglas left the visiting room and returned to the RMI control center, he was

 met by Defendant Martin, who refused to return Mr. Douglas' orthopedic shoes. See Verified

 Compl. ¶¶ 10-11, ECF No. 1, PageID.6; see also, Pl.'s Aff. ¶ 15, ECF No. 85-1, PageID.505. Mr.

 Douglas informed Defendant Martin that he needed his orthopedic shoes to accommodate his

 disability, and that he could not wear the state issued shoes because they were causing him too

 much pain and discomfort. See Verified Compl. ¶ 12, ECF No. 1, PageID.7; see also, Pl.'s Aff. ¶

 15, ECF No. 85-1, PageID.505. Ignoring Mr. Douglas' plea, Defendant Martin informed Mr.

 Douglas that his prescription shoes were being "confiscated as contraband." See Pl.'s Aff. ¶ 15,

 ECF No. 85-1, PageID.505. Defendant Martin then took from Mr. Douglas the state issued shoes



                                                  8
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1013 Filed 04/12/21 Page 9 of 18




 he was forced to wear on his visit and ordered Mr. Douglas to return to his cell in his bare feet.

 See id.

           There was no basis to seize Mr. Douglas' orthopedic shoes as contraband. Neither a Notice

 of Intent was prepared nor an Administrative Hearing held regarding the "Contraband Removal,"

 as required by MDOC policy. See ECF No. 1, PageID.31. RMI’s Warden concluded that Mr.

 Douglas' "due process was violated." See id.

           Mr. Douglas did not know whether his orthopedic shoes would ever be returned. From

 September 23, 2012 through November 8, 2012, Mr. Douglas repeatedly requested the return of

 his orthopedic shoes that were needed to accommodate his disability. See Verified Compl. ¶ 19,

 ECF No. 1, PageID.7. Mr. Douglas' shoes were not returned until 45 days after they had been

 unlawfully confiscated. See Pl.'s Aff. ¶ 16, ECF No. 85-1, PageID.505. For 45 days, Mr. Douglas

 did not have shoes that accommodated his disability. Mr. Douglas was relegated to wearing open-

 toed shower shoes ("flip flops"), and without his shoes (that enclosed the toes) MDOC policy

 precluded Mr. Douglas from attending activities, services, and programs. By way of example, Mr.

 Douglas could not attend Christian Services, recreational activities (such as weight training), and

 he could not even dine in the chow hall.

           Mr. Douglas' federal rights to not be subjected to discrimination on account of his physical

 disability were violated. Seeking redress for the violation of his federal rights, Mr. Douglas filed

 this legal action.

           C.     THE MAGISTRATE INITIALLY RECOMMENDED THAT MR. DOUGLAS’ CLAIMS BE
                  DISMISSED, AND THIS COURT REJECTED THE RECOMMENDATION.

           Defendants moved for summary judgment, seeking the dismissal of Mr. Douglas' RA/ADA

 claims. Responding, Mr. Douglas demonstrated that there was sufficient evidence to create a

 genuine issue of material fact that Defendants acted with deliberate indifference to Mr. Douglas'


                                                    9
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1014 Filed 04/12/21 Page 10 of 18




 federal rights under the ADA/RA when they (1) ignored Mr. Douglas' medical accommodation

 that he presented to them; (2) refused to permit him to wear orthopedic shoes on a visit; (3) failed

 to follow MDOC policy requiring staff to attempt to validate a medical accommodation; and (4)

 seized Mr. Douglas' medically prescribed orthopedic shoes as "contraband" in violation of MDOC

 policy. See ECF No. 142.

        Nonetheless, the Magistrate recommended granting Defendants' summary judgment

 motion, deciding a factual issue by concluding that Mr. Douglas did not have a special

 accommodation for orthopedic shoes in September 2012 because an MDOC health care electronic

 record did not display (at that time) a special accommodation. See ECF No. 146, PageID.916.

 Objecting to this recommendation, Mr. Douglas demonstrated that the absence of the special

 accommodation being identified on an electronic record was not dispositive, especially where there

 was no dispute that Mr. Douglas had a written special accommodation, signed by a medical

 provider, that he showed to Defendants. Furthermore, Mr. Douglas highlighted that Defendants

 violated MDOC policy when they failed to make any attempt to validate his special

 accommodation, a copy of which is kept in his health care record. See ECF No. 53-1, PageID.285

 (reflecting that a copy of the permanent accommodation is kept in Mr. Douglas' health care

 records).

        This Court agreed that the Magistrate erred in dismissing Mr. Douglas’ claims. See ECF.

 No. 151. In particular, the Court correctly observed that the electronic medical records – before

 and after September 22, 2012 – are only part of the picture. There is other evidence, including Mr.

 Douglas' testimony that he told Defendants he had a foot deformity requiring a special

 accommodation of orthopedic shoes and that he showed Defendants his written, permanent

 accommodation. This Court remanded this matter to the Magistrate, requesting a recommendation



                                                 10
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1015 Filed 04/12/21 Page 11 of 18




 on the alternative bases, including immunity, offered by Defendants in support of summary

 judgment.

        D.      THE MAGISTRATE CORRECTLY REJECTED DEFENDANTS' SOVEREIGN IMMUNITY
                DEFENSE BUT ERRED AGAIN IN RECOMMENDING THAT MR. DOUGLAS’ ADA/RA
                CLAIMS BE DISMISSED.

        As to Mr. Douglas' ADA claim, the Magistrate correctly concluded that because Mr.

 Douglas' allegations state a claim under the Fourteenth Amendment, "Defendants are not entitled

 to sovereign immunity regarding Plaintiff’s remaining ADA claims."           See ECF NO. 151,

 PageID.983. See also, Pl's Resp. Opp'n Summ J. Mot., ECF No. 142, PageID.850 ("[Mr. Douglas']

 ADA claim is based on the fact that there was no rational basis for Defendant Muzzin's refusal to

 honor his medical accommodation and concomitant failure to follow MDOC policy to verify that

 he was entitled to a medical accommodation; nor was there a rational basis for Defendant Martin's

 decision to confiscate Mr. Douglas' prescription orthopedic shoes needed to accommodate his

 disability where shoes are not contraband under MDOC policy").2

        However, the Magistrate erred when he recommended the dismissal of Mr. Douglas'

 ADA/RA claims. Disregarding Mr. Douglas' testimony that he told Defendants he had a foot

 deformity necessitating a special accommodation, and ignoring the direct evidence that Mr.

 Douglas showed Defendants his written, permanent special accommodation to Defendants, the

 Magistrate astoundingly suggests there is "no evidence from which it can reasonably be inferred

 that Defendants should have known that Plaintiff suffers a foot deformity necessitating orthopedic




        2
          Even if Mr. Douglas did not allege conduct that violated the Fourteenth Amendment,
 there was still a valid abrogation of the state's sovereign immunity pursuant to Section 5 of the
 Fourteenth Amendment, given the history of discrimination against disabled individuals,
 especially in prisons. See ECF No. 142, PageID.851.

                                                11
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1016 Filed 04/12/21 Page 12 of 18




 shoes." Other than turning a blind eye to Mr. Douglas' direct evidence, this conclusion is

 unsupportable.

 III.     LAW AND ARGUMENT

          A.       STANDARD OF REVIEW

          Under the Federal Rules of Civil Procedure, where a party objects to a Magistrate's Report

 and Recommendation "[t]he district judge . . . has a duty to reject the magistrate judge's

 recommendation unless, on de novo reconsideration, he or she finds it justified." 12 WRIGHT,

 MILLER & MARCUS, FEDERAL PRACTICE            AND   PROCEDURE § 3070.2, at 451(3d ed. 2014).

 Specifically, the Rules provide that:

          The district judge must determine de novo any part of the magistrate judge's
          disposition that has been properly objected to. The district judge may accept,
          reject, or modify the recommended disposition; receive further evidence; or return
          the matter to the magistrate judge with instructions.

 Fed. R. Civ. P. 72(b)(3). De novo review in these circumstances require at least a review of the

 evidence before the Magistrate Judge. See Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir.

 1981).

          B.       THIS COURT SHOULD AGAIN REJECT THE MAGISTRATE'S RECOMMENDATION,
                   AND INSTEAD ENTER AN ORDER DENYING DEFENDANTS' MOTION FOR SUMMARY
                   JUDGMENT.

          Defendants do not dispute that Mr. Douglas is disabled. Diagnosed at the age of four with

 polio, and currently suffering from diabetes, Mr. Douglas has a severe left foot deformity,

 requiring a permanent medical accommodation. The only issue is whether, viewing the evidence

 in light most favorable to Mr. Douglas as the non-moving party, a reasonable trier of fact could

 conclude that Defendants discriminated against Mr. Douglas on account of his disability, where:

                  Mr. Douglas received a permanent Special Accommodation from an MDOC
                   medical provider for orthopedic shoes;



                                                 12
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1017 Filed 04/12/21 Page 13 of 18




                Mr. Douglas told Defendants he suffered from a foot deformity necessitating an
                 accommodation of orthopedic shoes.

                Mr. Douglas showed Defendants his written permanent Special Accommodation
                 for orthopedic shoes.

                Defendant Muzzin made no attempt to verify Mr. Douglas' Special
                 Accommodation with the healthcare staff in violation of MDOC policy.

                Mr. Douglas' health care records confirm that Mr. Douglas has a permanent special
                 accommodation for orthopedic shoes.

                Defendant Muzzin refused to allow Mr. Douglas to wear his orthopedic shoes on
                 a visit, and

                Defendant Martin confiscated Mr. Douglas' orthopedic shoes.

 When these facts are considered and viewed in light most favorable to Mr. Douglas, there is clearly

 a genuine issue of material fact for trial.

         Recommending that Defendants' summary judgment motion be granted, the Magistrate,

 this time around, inexplicably concludes that "Plaintiff has presented no evidence from which it

 can reasonably be inferred that Defendants should have known that Plaintiff suffers a foot

 deformity necessitating orthopedic shoes." ECF NO. 152, PageID.997. But this conclusion

 entirely disregards the evidence Mr. Douglas presented relating to the incident. Mr. Douglas told

 Defendants that he had a foot deformity necessitating an accommodation of orthopedic shoes. Not

 only that, Mr. Douglas showed Defendants his written, medical accommodation, providing that he

 had a permanent accommodation for orthopedic shoes. This is direct evidence from which it

 reasonably can be inferred that Defendants should have known that Mr. Douglas suffers a foot

 deformity necessitating orthopedic shoes. While perhaps a jury will view the evidence differently,

 that is for the jury to decide, not this Court. When viewed in light most favorable to Mr. Douglas,

 he presented sufficient evidence from which it can be inferred that Defendants knew he had a foot

 deformity and a special accommodation to wear orthopedic shoes, and despite this discriminated

                                                 13
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1018 Filed 04/12/21 Page 14 of 18




 against Mr. Douglas on account of his disability by refusing to allow him to wear his orthopedic

 shoes on a visit and then unlawfully confiscating his shoes.

        The Magistrate also reiterated his opinion that this Court previously rejected – "that

 Plaintiff did not, as of September 23, 2012, possess a medical accommodation to wear anything

 other than state-issued shoes to a visitation." Compare ECF No. 152, PageID.1001 with ECF NO.

 146, PageID.919.3 As this Court explained in its order dismissing the Magistrate's initial Report

 and Recommendation, the health care electronic records – immediately before and after September

 2012 – are only "part of the picture." ECF No. 151.

        As this Court recognized, there is other evidence from which "a reasonable fact finder

 could still infer that [Mr. Douglas] actually had a special accommodation at the time of the visit."

 See id. For instance, Defendants do not dispute that Mr. Douglas' written Special Accommodation,

 shown below, was signed by a medical provider, and provided that his special accommodation was

 permanent:




        3
            The Magistrate suggests that the MDOC health care record reflecting "Special
 Accommodation Orders" is a "treatment note." But there is no evidence in the record to that effect.
 Rather, it is merely a printout of an MDOC health care electronic record that inaccurately omitted
 Mr. Douglas' special accommodation for orthopedic shoes.

                                                 14
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1019 Filed 04/12/21 Page 15 of 18




 See ECF No. 53-1, PaggeID.284.

        From this Special Accommodation, Defendants knew that Mr. Douglas received from a

 medical provider a written, permanent special accommodation for orthopedic shoes. When the

 evidence is viewed in light most favorable to Mr. Douglas, as it must be, a reasonable trier of fact

 could certainly conclude that Mr. Douglas had a special accommodation for orthopedic shoes. See

 Order, ECF No. 151, PageID.982-83.

        Moreover, a reasonable trier of fact could certainly conclude that Defendants discriminated

 against Mr. Douglas on account of his disability when they failed to even attempt to validate Mr.

 Douglas' Special Accommodation. That violated MDOC policy, which provides that "[i]f a

 prisoner claims to have a currently valid Medical Detail or Special Accommodation Notice for

 which the housing unit does not have a copy or has not received telephone notification of its

 existence, housing unit staff shall contact appropriate BHCS staff for verification[.]" See ECF No.

 85-2, PageID.509 (emphasis added). Defendants refusal to attempt to validate Mr. Douglas'

 special accommodation demonstrates Defendants' deliberate indifference to Mr. Douglas'

 disability. Indeed, this Court observed that a reasonable jury might conclude that a correctional

 officer "would at least perform a follow up inquiry on the matter." See ECF No. 151, PageID.983.

                                                 15
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1020 Filed 04/12/21 Page 16 of 18




        Further confirming that Mr. Douglas had a permanent accommodation for orthopedic shoes

 is the fact that the MDOC re-identified Mr. Douglas' accommodation within its electronic records

 in December 2012. See ECF NO. 132, PageID.792. The MDOC's action was not the result of Mr.

 Douglas being "revaluated" by a medical provider. Rather, the MDOC was simply correcting its

 mistake in erroneously omitting the accommodation from its electronic records for a period in the

 fall of 2012. Since 2003, Mr. Douglas had a permanent medical accommodation for orthopedic

 shoes. Mr. Douglas' entitlement to the accommodation was not "interrupted" or "withdrawn"

 simply because the MDOC made a mistake when it inadvertently removed identification of the

 special accommodation from its electronic records.

        Furthermore, the Magistrate suggests that there is "no evidence" that healthcare personnel

 were aware of Mr. Douglas' special accommodation. However, a copy of Mr. Douglas' Special

 Accommodation Notice – providing that Mr. Douglas was entitled to orthopedic shoes as a

 permanent accommodation – was in his health records. See ECF No. 53-1, PageID.285 (reflecting

 that the "white" copy of Mr. Douglas' permanent special accommodation was kept in Mr. Douglas'

 health record). But, even if MDOC health care services were for some reason unable to locate Mr.

 Douglas' permanent special accommodation within his medical records, that still would not excuse

 Defendants' failure to attempt to validate his special accommodation. Presented with a written,

 permanent special accommodation for orthopedic shoes, Defendants had a duty to call health care

 services to at least attempt to confirm.

        Displaying their deliberate indifference to Mr. Douglas' disability, Defendants refused to

 even pick up the phone to make a simple call. See R.K. ex rel J.K. v. Board of Education of Scott

 County, Kentucky, 637 Fed. Appx. 922, 925 (6th Cir. 2016) (a party acts with deliberate

 indifference if it "disregards a known or obvious consequence of its actions, namely that its actions

                                                  16
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1021 Filed 04/12/21 Page 17 of 18




 will violate the plaintiff's federally-protected rights.") Defendant Muzzin could have made that

 phone call at the outset and avoided the entire series of unfortunate events; Defendant Martin could

 have made that call when Mr. Douglas' returned from his visit and requested that his orthopedic

 shoes be returned; and Defendant Gobert could have resolved the issue by following MDOC policy

 and conducting an administrative hearing. None of them did. Again, as this Court correctly

 observed, a reasonable jury might conclude that a correctional officer "would at least perform a

 follow up inquiry." See Order, ECF No. 151, PageID.983.

        Finally, the Magistrate's suggestion that Mr. Douglas failed to present evidence that

 Defendants' actions were on account of Mr. Douglas' disability is wrong. When the full picture is

 considered, and when the picture is viewed in light most favorable to Mr. Douglas, a reasonable

 trier of fact could most definitely conclude that Defendants' misconduct was on account of Mr.

 Douglas' disability. Mr. Douglas told Defendants that he has a foot deformity requiring an

 accommodation of orthopedic shoes. Mr. Douglas showed Defendants his written, permanent

 medical accommodation. And Defendants not only disregarded this evidence of Mr. Douglas'

 disability and accommodation, but made no effort – not even an attempt at a simple phone call –

 to perform a follow up inquiry on the matter. From this evidence, a reasonable trier of fact may

 certainly conclude that Defendants discriminated against Mr. Douglas on account of his disability.

 IV.    CONCLUSION

        For the foregoing reasons, Mr. Douglas respectfully requests that this Court decline to

 adopt the Magistrate's recommendation regarding the dismissal of his ADA/RA claims and enter

 an order denying Defendants' motion for summary judgment.




                                                 17
Case 1:15-cv-00041-RJJ-PJG ECF No. 153, PageID.1022 Filed 04/12/21 Page 18 of 18




                                            Respectfully submitted,

                                            Varnum LLP
                                            Attorneys for Plaintiff

 Date: April 12, 2021                By:    /s/ Gary J. Mouw
                                            Gary J. Mouw (P69236)
                                            Justin A. Allen (P84698)
                                            PO Box 352, Bridgewater Place
                                            Grand Rapids, MI 49501-0352
                                            (616) 336-6000
                                            gjmouw@varnumlaw.com
                                            jaallen@varnumlaw.com
 17812300.1




                                       18
